          Case 1:19-cv-03006-ABJ Document 25 Filed 02/09/20 Page 1 of 4



                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF COLUMBIA
_______________________________________
                                        )
MICHAEL D.J. EISENBERG,                 )
                                        )
   Petitioner,                          )
                                        ) Civil Action No. 1:19-cv-03006-ABJ
                                        )
   v.                                   )
                                        )
WEST VIRGINIA OFFICE OF                 )
   DISCIPLINARY COUNSEL,                )
   et al.                               )
                                        )
Respondents.                            )
_______________________________________)

              PETITIONER’S MOTION FOR LEAVE TO FILE SURREPLY

       Petitioner moves for leave to submit a Surreply in response to arguments and factual

claims made by Respondents in Defendants’ Motion to Dismiss Amended Complaint.

       Granting or denying leave to file a Surreply is within the discretion of this Court. See

American Forest & Paper Ass’n, Inc. v. U.S. Environ. Protection Agency, No. 93-cv-0694

(RMU), 1996 WL 509601, *3 (D.D.C. 1996) (granting leave). And “[t]he standard for granting a

leave to file a Surreply is whether the party making the motion would be unable to contest

matters presented to the court for the first time in the opposing party’s reply.” Lewis v. Rumsfeld,

154 F.Supp.2d 56, 61 (D.D.C. 2001). In Defendants’ Motion to Dismiss Amended Complaint,

Respondents appear to raise new case law purporting the courts routinely allow bar associations

to monitor out-of-state attorneys whose sole connection to the state is their appearance before a

federal agency. None of Respondents’ cases appear to actually support this premise.

Respondents’ cases all appear to require other criteria, e.g., membership of their state bar

association or membership in a federal court in their state, to anchor the respective attorney to its
            Case 1:19-cv-03006-ABJ Document 25 Filed 02/09/20 Page 2 of 4



state to then be able to regulate counsel by its bar association. Second, the alarm Respondents’

attempt to sound that all “… lawyers who receive notice of a disciplinary investigation could

easily circumvent Younger by filing a federal action before the grievance committee received the

matter, causing many state proceedings involving attorney conduct to become federal cases” is

false; this is a clear exception to their “concern” since this matter does not apply to attorneys

who continuously maintain contacts in their state, maintain an office in their state, have a

membership in their bar association or have a membership in the federal courts within their

state.1

          Any concern that Respondents have that Petitioner has not identified which federal

agency or agencies he appears before is also not relevant – never have the Respondents disputed

that he only practices before federal agencies in its state and as a matter of public record, the

specific agencies he appears before are identified.2, 3 Respondents also appear to concede that

Petitioner has no procedural due process rights before starting and during its “investigatory

process.”4 There appears to be many new and supporting case law, facts and arguments raised

by the Respondents (not all mentioned in this Motion) that require Petitioner to address in a

Surreply.

1
  Likewise the Respondents’ position that Petitioner “… has not cited to a single case where the district court has
denied a motion to dismiss based on the Younger abstention doctrine and allowed a collateral attack on ongoing state
disciplinary proceedings, let alone on the jurisdictional basis he asserts” is contravened by Respondents’ own
apparent failure to provide a case where federal court intervention was not permitted because the state bar
association never had jurisdiction due to the supremacy clause and its own lack of jurisdiction to anchor an attorney
to it.
2
  See http://www.eisenberg-lawoffice.com/federal-employment-issues and http://www.eisenberg-
lawoffice.com/veterans-appeals (last viewed on February 8, 2020).
3
  Petitioner appeared before the U.S. Equal Employment Opportunity Commission, U.S. Merit Systems Protection
Board, whistleblower offices within the federal government and the U.S. Department of Labor as it relates to the
underlying matter.
4
  Respondents’ apparent attack on Petitioner’s character for not participating in its bar complaint process in order to
later find out if his arguments hold up is weak [it is perplexing that a state bar association hired outside counsel, let
alone a known regional/nationwide firm to handle some outside attorney contesting jurisdiction?]. Jurisdiction is a
pillar for any government action under the U.S. Constitution. If, as argued by Petitioner, Respondents do not have
jurisdiction to act to begin with, their action ends from the very start [and as there is no procedural process during
the Respondents’ “investigation,” Petitioner is well within his rights to raise this Constitutional concern here.
           Case 1:19-cv-03006-ABJ Document 25 Filed 02/09/20 Page 3 of 4



         This Court’s allowance of a Surreply will ensure that resolution of Defendants’ Motion to

Dismiss Amended Complaint is based on a complete presentation of both parties’ arguments.

Before filing this motion, Petitioner exercised due diligence in conferring with Respondents, who

expressed opposition.

         Petitioner respectfully requests leave to file a Surreply within 10 days of the entry of her

order.

Dated: February 9, 2020.

                                                Respectfully submitted,

                                                /s/ Michael D.J. Eisenberg
                                                Michael D.J. Eisenberg
                                                Pro Se
                                                D.C. Bar No. 4686251
                                                Law Office of Michael D.J. Eisenberg
                                                700 12th Street, N.W., Suite 700
                                                Washington, DC 20005
                                                O: (202) 558 - 6371
                                                F: (202) 403 - 3430
                                                E-mail: Michael@Eisenberg-Lawoffice.com
         Case 1:19-cv-03006-ABJ Document 25 Filed 02/09/20 Page 4 of 4



                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF COLUMBIA
_______________________________________
                                        )
MICHAEL D.J. EISENBERG,                 )
                                        )
   Petitioner,                          )
                                        ) Civil Action No. 1:19-cv-03006-ABJ
                                        )
   v.                                   )
                                        )
WEST VIRGINIA OFFICE OF                 )
   DISCIPLINARY COUNSEL,                )
   et al.                               )
                                        )
Respondents.                            )
_______________________________________)

                                    PROPOSED ORDER

       This matter is before the Court on Petitioner’s Motion for Leave to File Surreply. Upon

consideration of the parties’ submissions, it is ORDERED that the Petitioner’s Motion for Leave

to File Surreply is GRANTED. Petitioner’s Surreply must be filed within 10 days of this order.




                                                     ___________________________________

                                                          AMY BERMAN JACKSON
                                                      UNITED STATES DISTRICT JUDGE



                                                      __________________________________

                                                                       Date
